Citation Nr: 0331878	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-04 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died on June [redacted], 1975.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that denied the appellant's claims of entitlement to 
dependency and indemnity compensation (DIC) benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318 and entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1151.  

Hearings before a Veterans Law Judge at the RO were scheduled 
on two occasions but were cancelled by the appellant. 


FINDINGS OF FACT

1.  In a June 1967 decision, the RO granted the veteran's 
claim of entitlement to a total rating for compensation 
purposes based on individual unemployability and assigned an 
effective date of November 14, 1966 for the rating.

2.  The effective date assigned for the total rating by the 
RO in the June 1967 decision was supported by the evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.

3.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.  

4.  The credible, competent evidence of record does not show 
that the veteran's terminal prostate cancer was the result of 
VA medical misdiagnosis or improper evaluation; or, that had 
it been diagnosed before 1970, the veteran would not have 
died from the disease and/or would have lived longer.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 20.1106 (2003).  

2.  Entitlement to DIC under 38 U.S.C.A. § 1151 has not been 
established.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

This law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

The record reflects that the appellant was notified of the 
VCAA in a letter sent to her by the RO in September 2003.  
This letter notified the appellant of, among other things, 
the evidence necessary to substantiate her claims, and what 
evidence the RO could attempt to obtain/assist in obtaining.  
This notification letter, however, is defective because the 
appellant was not clearly informed of the time limit for 
submitting information or evidence under 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)).  Specifically, the RO informed 
the appellant that it may decide her claims on the evidence 
of record if she did not respond within thirty days but also 
essentially informed her that she would be afforded a period 
of one year in which to submit the requested evidence and 
information.  

In a memorandum received in November 2003, however, the 
appellant's representative waived, on behalf of the 
appellant, the remaining time (i.e. the year from the 
September 2003 letter) period in which they could submit 
additional evidence.  The representative indicated that the 
appellant therefore did not require a corrected notification 
letter.  

Hence, the appellant has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and she 
has been afforded adequate opportunity to submit such 
information and evidence.  Regarding the duty to assist, the 
Board notes that the relevant evidence to review is already 
of record, and the appellant does not claim otherwise.  It is 
pointed out that decisions on claims such as the ones before 
the Board herein generally involve the review of "old" 
evidence, and generally turn on a legal determination.  


a.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

For historical purposes, a review of the record reflects that 
in March 1965, the veteran's representative at the time filed 
a claim for an increased evaluation for the veteran's 
service-connected skin disorder and requested, essentially, 
the establishment of service connection for a nervous 
disorder.  In a March 1965 decision, the RO granted service 
connection for the nervous disorder by incorporating it into 
the veteran's service-connected spastic colitis, which had 
been previously established.  The veteran's skin disorder was 
also increased from 30 to 50 percent disabling, effective in 
March 1965, based on contemporaneous evidence showing that he 
had extensive skin eruptions about the groin, torso, and 
elbows.    

Additional medical evidence reflects that the veteran was 
admitted to a VA hospital on at least two occasions in late 
1965.  In October 1965, a sebaceous cyst was drained, and on 
discharge it was noted that the veteran could return to his 
pre-hospital activities after a one to two week convalescence 
period.  In December 1965, he was diagnosed with 
arteriosclerotic peripheral vascular disease, hypertension, 
and a prostatic nodule, probable concretion.  It was noted 
that X-rays were negative for ulcers and that rectal 
examination was within normal limits.  

On the report of a July 1966 VA examination it is noted that 
the veteran was last employed in sales in October 1965.  In a 
July 1966 decision, the RO reduced the evaluation assigned 
for the veteran's service-connected skin disorder effective 
in October 1966 based on the review of contemporaneous 
evidence.  According to a July 1966 report of contact form, 
the veteran questioned this action and was informed that the 
file would be reviewed and that an examination might be 
scheduled.  The report of an August 1966 VA examination 
reflects that the veteran last worked on October 19, 1965.   

In a September 1966 letter, the office of the veteran's 
Congressman requested reevaluation of the July 1966 decision.  
In September 1966, the RO informed the veteran that no change 
in the evaluation assigned for the skin disorder was 
warranted.  

According to a November 14, 1966, report of contact form, the 
veteran indicated that he was under continuous treatment for 
his skin disorder, and that he had lost time from work.  He 
requested reconsideration of his claim.  In a November 1966 
letter to the veteran, the RO requested that he submit a 
statement from his employer showing time lost from work due 
to his skin disorder.  In a November 1966 response to this 
letter, the veteran stated in a signed document that he had 
been unemployed since October 1965, and that prior to that 
time was a self-employed salesman.  He specifically indicated 
that he was unable to work since 1965 due to his skin 
disorder.  

Ultimately, in a June 1967 decision, the RO increased the 
overall schedular evaluation assigned for the veteran's 
service-connected disabilities, assigning separate 
evaluations to the nervous disorder and spastic colitis, and 
established a total rating for compensation purposes based on 
individual unemployability effective November 14, 1966.  

The veteran died in June 1975.  The appellant and her 
representative contend that DIC benefits are warranted under 
the provisions of 38 U.S.C.A. § 1318.  In this regard, it is 
pointed out that under this provision DIC benefits are to be 
paid to the surviving spouse of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death, or was continuously rated as totally 
disabling since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.  Among other things, the term "entitled to receive" 
means that the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error.  38 U.S.C.A. § 1318 (West 
2003); 38 C.F.R. § 3.22 (2003); Wingo v. West, 11 Vet. App. 
307 (1998).

The appellant and her representative have presented argument 
to the extent that DIC is warranted under the provisions of 
38 U.S.C.A. § 1318 because, while the veteran was rated 
totally disabled for about eight and a half years prior to 
his death, he should have been rated as such for ten years.  
Essentially, they claim that there was clear and unmistakable 
error in the June 1967 rating decision in that the effective 
assigned for a total rating for compensation purposes based 
on individual unemployability was improper.  See 38 C.F.R. 
§ 3.22(b)(3) (2003).  

[Parenthetically, the Board notes that earlier during the 
course of the appeal, some argument was made that the 
appellant was entitled to DIC as the veteran was rated as 
totally disabled for eight years prior to his death.  The 
Board notes that the law cited was 38 U.S.C.A. § 1311, which 
deals with increased DIC for appellants already in receipt of 
service-connected death pension; thus, this provision is not 
applicable in this matter.]

In any event, the Board points out that previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (2003).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has addressed the question of 
determining when there is clear and unmistakable error 
present in a prior decision.  In this regard, the Court has 
propounded a three pronged test; namely (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo the court stated,

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Regarding the effective date assigned for the a total rating 
for compensation purposes based on individual 
unemployability, the appellant's main contention is that 
prior to 1965, the veteran attempted full time employment but 
was only able to work part-time due to service-connected 
disability, and that the total rating should thus have been 
established prior to November 1965.  

Regarding this contention, the Board points out that at the 
time of the June 1967 decision, applicable criteria provided 
that the effective date of an award of increased compensation 
was the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 C.F.R. § 3.400(o) 
(1967).  

The Board points out that the current version of the 
regulation further sets out that the effective date of an 
award of increased compensation may be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).  This provision was not in effect in 
1967, however.  See 38 C.F.R. § 3.400  (1967).

The report of contact form dated on November 14, 1966, was 
obviously treated as a claim for a total rating for 
compensation purposes based on individual unemployability, 
and such an evaluation was ultimately granted effective from 
that date.  There is no indication that such a claim was 
received at any time prior to this report of contact form.  
Along these lines, while the veteran's representative indeed 
filed a claim for an increased evaluation for his service-
connected skin disorder in March 1965, there was no 
indication, nor was it maintained, that his disability had 
hindered his ability to maintain or obtain proper employment.  
As such, there was clearly no error in not viewing this claim 
as a claim for a total rating for compensation purposes based 
on individual unemployability.  

As a side note, the Board points out that from a review of 
the record, and assuming the veracity of the veteran's 
contemporaneous statements, the earliest it appears that he 
was prevented from employment due to service-connected 
disability was October 1965.  Therefore, if (hypothetically 
speaking) there was clear and unmistakable error in not 
assigning an effective date in October 1965 for the total 
rating (i.e. if a total rating claim was filed prior to that 
time), this would not have the effect of establishing a total 
rating ten years prior to the veteran's death, which as 
noted, occurred in June 1975.  

This same rationale applies to the extent that it is possibly 
argued that either the July or August 1966 VA examination 
report should have been construed to be a claim for a total 
rating for compensation purposes based on individual 
unemployability (in that it was indicated that the veteran 
had not worked since October 1965).  

In sum, the Board finds that the RO followed the statutory 
and regulatory provisions extant at the time in the decision 
dated in June 1967, in establishing an effective date of 
November 14, 1966, for the a total rating for compensation 
purposes based on individual unemployability.  

Under the circumstances, the Board concludes that the 
appellant has failed to reasonably raise a viable claim of 
clear and unmistakable error regarding the effective date 
assigned for the total rating for compensation purposes based 
on individual unemployability.

Consequently, the veteran was not rated as totally disabled 
for a period of ten or more years immediately preceding his 
death; and, obviously, as he separated from service in 1945, 
he was not rated as totally disabled on account of service-
connected disability for at least five years from the date of 
his release from active duty until his death.  38 U.S.C.A. 
§ 1318(b)(2) (West 2002).  

Additionally, there is no indication that the veteran was 
rated as totally disabled due to service-connected disability 
at any point of time prior to November 1966 but was not 
receiving the compensation because of payments made to 
dependents or to offset indebtedness, or because the payments 
were otherwise being withheld under other provisions of the 
law.  38 C.F.R. § 3.22(b) (2002).

The Board further notes that, because the appellant's claim 
was filed after the March 1992 effective date of 38 C.F.R. 
§ 20.1106, which requires that rating decisions made during 
the veteran's lifetime be given force and effect when 
evaluating a 38 U.S.C.A. § 1318 claim, consideration of 
whether the veteran would have been hypothetically entitled 
to a 100 percent rating for 10 or more years preceding his 
death is not appropriate.  See Marso v. West, 13 Vet. App. 
260 (1999) (the "hypothetical" entitlement analysis is 
required only where the § 1318 claim was filed before the 
effective date of § 20.1106, or where the veteran had never 
filed a claim for VA benefits).  

As such, entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is 
not warranted.  Therefore, the Board finds that there is no 
legal basis for a grant of DIC benefits under the provisions 
of 38 U.S.C.A. § 1318, and the appellant's claim must be 
denied.  38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. 
§ 21.7042, 21.7044, 21.7045 (2003); Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).


b.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.

The appellant also seeks entitlement to DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151.  She contends that 
had VA diagnosed prostate cancer earlier, it could have been 
treated properly and/or the veteran would have lived longer 
enabling her the benefit of DIC under 38 U.S.C.A. § 1318.  

The applicable law and regulations provide that when a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical treatment 
(or examination) which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (2003).  

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter "the Court") in the case of Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published 
an interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to include the 
requirement that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  In a precedent 
opinion dated on December 31, 1997, the Acting General 
Counsel of VA concluded that the term "all claims for 
benefits under 38 U.S.C.A. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  38 U.S.C.A. § 1151(a)(1)(A)(B) (West 2002); see also 
VAOPGCPREC 40- 97 (Dec. 31, 1997).  

A review of the record reflects that the appellant's claim 
was filed prior to October 1, 1997, and, therefore, the 
amended 38 U.S.C.A. § 1151 is not for application in this 
case.  

Again, 38 U.S.C.A. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
death by reason of VA hospital, medical or surgical 
treatment, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were service 
connected.  Applicable regulations provide that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the appellant's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3) (2003).  

As applicable to this claim it is pointed out that, in 
pertinent part, the VA General Counsel has held that 
38 U.S.C.A. § 1151, as applicable to claims filed prior to 
October 1997, authorizes compensation for additional 
disability or death alleged to have resulted from the 
omission or failure by VA to diagnose and/or treat a 
preexisting disease if it is determined that (1) VA failed to 
diagnose and/or treat a preexisting disease or injury, (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment, and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  VAOPGCPREC 5-2001.

Turning to the facts in this case, the Certificate of Death 
shows that the veteran died in June 1975 of prostate cancer 
that had its onset four years prior to death.  

Medical records from the years preceding his death show that 
the veteran was diagnosed with, among other things, a 
prostatic nodule, probable concretion, on examination of 
December 1965.  Previously, on examination of October 1965, a 
rectal examination revealed that the prostate was enlarged 
and smooth.  No findings were noted with respect to the 
veteran's prostate on VA examinations of July 1966, August 
1966, February 1967, and April 1967.  In July 1969, the 
veteran was admitted to a VA hospital, where benign prostatic 
hypertrophy (BPH) was diagnosed and cancer of the prostate 
ruled out.  

Records from St. Joseph's Hospital reflect that prostate 
cancer was diagnosed in or about January 1970, and that in 
March 1970 the veteran was admitted for a cystoscopy and 
needle biopsy of the prostate.  In the latter record, it was 
noted that a nodule had been found on the prostate at a VA 
hospital about a year prior to the admission.  An impression 
of prostate cancer was indicated, and the veteran underwent a 
transurethral prostatectomy in April of that year.  

Status post transurethral resection of the prostate for 
prostate cancer with metastases was noted among the diagnoses 
on a VA housebound/aid and attendance  examination report of 
March 1973, and metastatic prostate cancer was also listed 
among the diagnoses on a similar VA examination of December 
1973.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  The 
medical evidence does not establish a misdiagnosis or 
inaction on the part of VA contributed to the development of 
the prostate cancer or hastened the veteran's death.  In 
fact, there is no indication that the veteran was indeed 
misdiagnosed by VA, including in July 1969 when prostate 
cancer was ruled out.  To determine otherwise would require 
the Board to engage in speculation.

Along these lines, there is nothing in the record that 
medically suggests that the veteran suffered from prostate 
cancer prior to 1970.  Furthermore, to the extent that cancer 
was present prior to 1970 but not diagnosed by VA (again, 
nothing in the record suggest that this was the case) there 
is nothing in the record to suggest that the veteran's death 
from prostate cancer would have been avoided if he had been 
properly diagnosed by VA prior to 1970.

In reaching this decision the Board considered the 
appellant's arguments in support of her assertion that the 
veteran's prostate cancer was not properly evaluated and or 
diagnosed by VA prior to 1970; and, that had it been, the 
veteran would not have died from the disease and/or would 
have lived longer.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim, and that 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  As such, the Board finds no reasonable basis 
upon which to predicate a grant the benefit sought on appeal.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.  

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



